Citation Nr: 1827990	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of a December 2008 VA abdominal aortogram.  


REPRESENTATION

Veteran represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1966 to August 1968, including service in the Republic of Vietnam from January 1968 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO)  

In his November 2014 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  He subsequently withdrew his hearing request in September 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that VA medical personnel were careless and negligent in performing a December 2008 abdominal aortogram, as the procedure was medically unnecessary because his iliac aneurysm was less than 3 centimeters, and that because of such carelessness and negligence he has additional disabilities.  See November 2011 VA Form 21-4138.  

In February 2013, a VA examiner opined that there was no credible medical documentation as to the various disabilities the Veteran is asserting in relation to the December aortogram (e.g., erectile dysfunction, irritable bowel syndrome, gastroparesis, neuropathy of lower abdomen, femoral nerve damage, or hernia).  However, the Veteran has submitted multiple private medical opinions in support of his claim, two of which reference femoral nerve damage resulting from the 2008 procedure and a September 2010 EMG test confirming the same, with references to multiple other private facilities the Veteran visited shortly after the aortogram.  Unfortunately, none of these relevant records are in the claims file and must be secured on remand, along with any updated VA treatment records.  
  
Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, particularly from August 2007 to December 2008, and since December 2008.  

2. After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records pertaining to the Veteran's claim for compensation under 38 U.S.C. § 1151, particularly all records from:

(a) Dr. Belson, including his September 2010 EMG study;
(b) Dr. Farrar;  
(c) Dr. Egea;
(d) CenterPoint Medical Center (including January 2009 ER visit);
(e) Truman Medical Center (including January 2009 ER visit);
(f) Kansas City Urology
(g) MidAmerica Heart and Lung Surgeons (Dr. Borkon)
(h) St. Luke's Medical Group (Dr. Haleem);
(i) Summit Gastroenterology
(j) Mayo Clinic in Minnesota; 
(k) Dr. Buss;
(l) Menorah Medical Center;
(m) Dr. Brand; and
(n) Vascular Surgery Associates.

3. Then after taking any additional development deemed necessary, to include securing an examination and addendum opinion if additional claimed disabilities are demonstrated following receipt of the above records that cannot be compensated under 38 U.S.C. § 1151 given Dr. Egea's favorable opinion, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).    

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

